Citation Nr: 1738379	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-22 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Stacy R. Pace, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

In a January 2016 decision, the Board denied the Veteran's claim. He subsequently appealed such denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Remand (JMR), which vacated and remanded the Board's January 2016 decision for action consistent with the JMR

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its January 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for prostate cancer on the basis that such was not directly related to his military service and the evidence failed to show that he was exposed to herbicide agents coincident with his service in Korea so as to warrant presumptive service connection. In the November 2016 JMR, the parties determined that the Board did not consider service treatment records (STRs) that indicate the Veteran was seen at the "Disp 1/72 Armor APO 96224," which the parties noted potentially demonstrate that the Veteran was at least at some point during his tour of duty in the 1/72 Armor, which was a unit operating in the Korean DMZ. 

In this regard, there are several STRs that show the Veteran received treatment at the Dispensary 1/72 Armor, including in August 1968, October 1968, and January 1969. The 1st Battalion, 72nd Armor is one of the units or military entities the Department of Defense has identified as operating in the Korean DMZ during the qualifying time period of April 1, 1968 to August 31, 1971, and thus, for service members stationed within such units during such time period, exposure to herbicide agents is presumed. See M21-1, Part IV, Subpart ii, 1H.4.b. However, the Board notes that the AOJ determined that the APO address 96224 indicated that the Veteran was in Tongduchon, Korea, which was 15 miles south of the DMZ line. Nonetheless, the Board finds that a remand is necessary to send a request to the Joint Services Records Research Center (JSRRC) to determine if "Disp 1/72 Armor APO 96224" noted in the Veteran's STRs indicate that he served in or near the Korean DMZ between April 1, 1968 to August 31, 1971. 

Furthermore, the parties also noted in the JMR that the Board failed to consider the Veteran's contention that he was exposed to herbicide agents while stationed at Camp Rose in Korea as the Board determined that the Veteran was stationed at Camp Rice in Korea, 14 miles away from the Korean DMZ. In this regard, the Veteran submitted a travel voucher and driver qualification records that indicate he was at Camp Rose, Korea, sometime in 1969. Thus, on remand, the JSRRC should also determine if the Veteran was exposed to herbicide agents at Camp Rose in Korea as alleged.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a request to the JSRRC to determine whether "Disp 1/72 Armor APO 96624" noted in the Veteran's STRs indicates that he served in or near the Korean DMZ between April 1, 1968 to August 31, 1971. The JSRRC should also determine whether the Veteran was exposed to herbicide agents while stationed at Camp Rose, Korea, in 1969. All requests and responses received should be associated with the claims file and a summary of the findings in this regard should be provided in a memorandum associated with the file.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


